                                                                       USDCSDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #: _ _""T"l.,.......ji---,-..,.._,.-
------------------------------------x                                  DATE FTLED:
DIESEL S.p.A.; and DIESEL U.S.A.,
INC


                           Plaintiffs,

             -   V -                                                   19-Civ-9308(JSR)

DIESEL POWER GEAR, LLC                                                 PROTECTIVE ORDER


                           Defendant.
---------------~--------------------x
JED S. RAKOFF, U.S.D.J.

      The         parties        having        agreed        to     the       following             terms         of

confidentiality, and the Court having found that good cause exists

for   issuance           of   an    appropriately-tailored confidentiality                                  order

governing          the    pre-trial       phase       of     this      action,        it     is     therefore

hereby

        ORDERED that any person subject to this O+der -- including

without           limitation         the        parties           to       this          action,            their

representatives,              agents,          experts        and      consultants,               all       third

parties          providing         discovery       in        this      action,          and       all       other

interested             persons     with    actual       or    constructive              notice         of     this

Order              shall      adhere      to    the     following           terms,         upon        pain       of

contempt:

        1.       Any person subject to this Order who receives from any
        other person any ''Discovery Material"                      (i.e.,     information of

any     kind provided in            the      course    of discovery       in    this    action)

that         is      designated        as    "Confidential"         or    "Confidential

Attorneys'           Eyes Only" pursuant to the terms of this Order shall

not disclose such Confidential or Confidential - Attorneys' Eyes

Only     Discovery        Material          to   anyone    else     except      as    expressly

permitted hereunder.

        2.        The person producing any given Discovery Material may

only designate as Confidential the portion ( s)                           of such material

that it reasonably, in good faith, believes consists of:

              (a)       previously           nondisclosed         material      relating      to

ownership or control of any non-public company; or

              (b)       any     other       category      of     information        hereinafter

given confidential status by the Court.

        3.          The person producing any given Discovery Material may

only     designate         as     Confidential            Attorneys'         Eyes    Only    the

portion ( s)         of such material that it reasonably,                    in good faith,

believes            consists      of        commercially         sensitive      confidential

information,           the disclosure of which would create a substantial

risk of serious competitive injury,                       including,      but not limited

to,     proprietary           information,        trade        secrets,   previously        non-

disclosed           financial     information         (including      without        limitation

profitability           reports        or    estimates,        percentage      fees,     design

fees,    royalty rates,           minimum guarantee payments,                sales reports,
and       sale        margins),                   previously          non-disclosed           business       plans,

product-development information,                                      or marketing plans,              and/or any

information               of        a     personal          or    intimate        nature           regarding     any

individual.

          4.     With              respect           to     the       Confidential            or     Confidential

Attorneys'            Eyes Only portion(s)                        of any Discovery Material other

than deposition transcripts and exhibits,                                             the producing person

or    that           person's                counsel       may        designate        such        portion(s)     as

"Confidential"                     or        "Confidential                Attorneys'           Eyes     Only"     by

stamping             or    otherwise                 clearly          marking     as     "Confidential"           or

"Confidential -                     Attorneys'             Eyes Only" the protected portion ( s)

in    a        manner              that           will    not     interfere           with     legibility        or

audibility.                        Wherever              practicable,           the     "Confidential"           or

"Confidential - Attorneys'                                Eyes Only" designation shall be made

prior          to,        or            contemporaneously                with,         the     production        or

disclosure                of        the           Discovery       Material.              With        respect      to

deposition transcripts and exhibits,                                      a producing person or that

person's counsel may indicate on the record that a question calls

for       Confidential                       or     Confidential                 Attorneys'           Eyes      Only

information,               in       which           case    the       transcript        of     the     designated

testimony             shall             be        bound    in     a     separate        volume        and    marked

"Confidential                  Information                 Governed       by     Prot~ctive            Order"     or

"Confidential                  -    Attorneys'             Eyes        Only    Information           Governed     by

Protective Order" by the reporter.
     5.         If at any time prior to the trial of this action,                             a

producing       person      realizes      that   some     portion[s]         of     Discovery

Material that that person previously produced without limitation

should     be     designated        as     Confidential          or     Confidential

Attorneys'       Eyes Only,       he may so designate by so apprising all

parties     in    writing,        and    such    designated       portion[s]          of    the

Discovery Material will thereafter be treated as Confidential or

Confidential       -    Attorneys'       Eyes    Only    under    the       terms    of    this

Order.

     6.      No    person        subject    to    this     Order       other        than    the

producing person shall disclose                  any of    the     Discovery Material

designated by the producing person as Confidential to any other

person whomsoever, except to:

          (a)          the parties to this action;

          (b)          counsel    retained       specifically         for    this     action,

including any paralegal,                clerical and other assistant employed

by such counsel and assigned to this matter;

          (c)          as   to   any document,      its    author,          its   addressee,

and any other person indicated on the face                        of the document as

having previously received a copy;

          (d)          any witness who counsel for a party in good faith

believes may be called to testify at trial or deposition in this

action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as an Exhibit hereto;
            (e)           any person            retained by a             party     to    serve       as    an

expert      witness            or     otherwise         provide          specialized           advice       to

counsel in connection with this action, provided such person has

first executed a Non-Disclosure Agreement in the form annexed as

an Exhibit hereto;

            (f)           stenographers            engaged       to       transcribe          depositions

conducted in this action;

            (g)           the Court and its support personnel; and

            (h)           any        other       persons       who        may      be     specifically

designated          by    consent          of    all    Parties'          counsel        of    record       or

pursuant to an order of the Court,                              provided that such persons

have    first        executed          a     Non-Disclosure              Agreement       in     the     form

annexed as an Exhibit hereto.

       7.      No        person       subject          to    this        Order     other       than        the

producing person shall disclose                             any of the           Discovery Material

designated by the producing person as Confidential - Attorneys'

Eyes Only to any other person whomsoever, except to:

            (a)           counsel          retained         specifically         for     this     action,

including any paralegal,                        clerical and other assistant employed

by such counsel and assigned to this matter;

            (b}           as    to    any document,            its       author,        its    addressee,

and any other person indicated on the face of the document as

having previously received a copy;

            ( c)          any person            retained by          a    party     to    serve       as    an
expert        witness       or       otherwise         provide       specialized        advice     to

counsel in connection with this action, provided such person has

first executed a Non-Disclosure Agreement in the form annexed as

an Exhibit hereto;

              {d)        stenographers             engaged      to    transcribe       depositions

conducted in this action;

              (e)        the Court and its support personnel; and

              (f)        any        other       persons      who      may    be    specifically

designated          by    consent         of    all    Parties'            '
                                                                      counsel     of    record     or

pursuant to an order of the Court,                           provided that such persons

have     first      executed          a     Non-Disclosure           Agreement     in    the    form

annexed as an Exhibit hereto.

         8.     Prior      to       any        disclosure       of    any   Confidential          or

Confidential             Attorneys'         Eyes      Only   Discovery Material            to    any

person referred to in subparagraphs                             6 (d),   6 (e),   6 (h),   7 (c) or

7 ( f)   above,      such person shall be provided by counsel with a

copy of this Protective Order and shall sign a Non-Disclosure

Agreement in the form annexed as an Exhibit hereto stating that

that person has read this Order and agrees to be bound by its

terms.          Said counsel shall                 retain each signed Non-Disclosure

Agreement,          hold       it    in     escrow,       and    produce     it    to    opposing

counsel either prior to such person being permitted to testify

 (at deposition or trial)                       or at the       conclusion of this             case,

whichever comes first.
     9.    All      Confidential    or     Confidential    -    Attorneys'     Eyes

Only Discovery Material filed with the Court,                  and all portions

of pleadings, motions or other papers filed with the Court that

disclose     such    Confidential     or    Confidential-      Attorneys'      Eyes

Only Discovery Material,           shall be     filed   under    seal   with    the

Clerk of the Court and kept under seal until further order of

the Court.       The parties will use their best efforts to minimize

such sealing.       In any event,        any party filing a motion or any

other papers with the Court under seal shall also publicly file

a redacted copy of the same,              via the Court's Electronic Case

Filing     system,      that   redacts        only   the       Confidential      or

Confidential -Attorneys'           Eyes Only Discovery Material          itself,

and not text that in no material way reveals the Confidential

or Confidential - Attorneys' Eyes Only Discovery Material.

     10. Any party who either objects to any designation of

confidentiality,       may at any time prior to the trial of this

action serve upon counsel for the designating person a written

notice stating with particularity the grounds of the objection

or request.      If agreement cannot be reached promptly,               counsel

for all affected persons will convene a                 joint telephone call

with the Court to obtain a ruling.

     11. All persons are hereby placed on notice that the Court

is unlikely to seal or otherwise afford confidential treatment

to any Discovery Material introduced in evidence at trial, even
if such material has previously been sealed 9r designated as

Confidential or Confidential - Attorneys' Eyes Only.                                             The Court

also    retains        unfettered discretion whether                           or.    not     to    afford

confidential           treatment       to        any    Confidential             or        Confidential

Attorneys'       Eyes Only document or information contained in any

Confidential          or Confidential             -    Attorneys'          Eyes        Only Document

submitted        to         the    Court     in        connection          with            any     motion,

application,          or proceeding that may result in an order and/or

decision by the Court.

        12.     Each person who has access to Discovery Material that

has     been      designated           as        Confidential             or         Confidential

Attorneys'       Eyes Only shall take all due precautions to prevent

the unauthorized or inadvertent disclosure of such material.

        13. If,        in     connection         with    this        litigation,              a    party

inadvertently          discloses        information         subject             to     a    claim of

attorney-client privilege or attorney work product protection

( "Inadvertently             Disclosed           Information"),            such            disclosure

shall not constitute or be deemed a waiver or forfeiture of

any     claim     of     privilege          or    work     product             protection           with

respect       to the        Inadvertently Disclosed                  Information and                 its

subject matter.

        14. If    a     disclosing party makes                   a    claim of              inadvertent

disclosure,        the       receiving       party       shall,       within           five       business

days,     return        or        destroy    all        copies       of        the     Inadvertently
Disclosed Information,               and provide a certification of counsel

that all such information has been returned or destroyed.

        15. Within      five       business      days     of the    notification that

such Inadvertently Disclosed Information has been returned or

destroyed,       the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

        16. The    receiving party may move the Court for an Order

compelling        production             of      the       Inadvertently             Disclosed

Information.       The motion shall be filed under seal,                            and shall

not assert as a ground for entering such an Order the fact or

circumstances of the inadvertent production.

        17. The       disclosing            party        retains      the      burden                of

establishing          the        privileged      or      protected      nature            of     any

Inadvertently Disclosed Information.                        Nothing      in        this        Order

shall    limit    the       right    of any party to           request        an    in     camera

review of the Inadvertently Disclosed Information.

        18.    This Protective Order shall survive the termination

of the litigation. Within 30 days of the final disposition of

this      action,           all      Discovery           Material       designated               as

"Confidential" or "Confidential- Attorneys' Eyes Only" and all

copies    thereof,      shall be promptly returned to                    the producing

person or, upon permission of the producing person, destroyed.

        19.    This     Court       shall     retain       jurisdiction            over        all

persons       subject       to    this   Order      to   the   extent    necessary              to
enforce    any     obligations     arising    hereunder   or       to    impose

sanctions for any contempt thereof.

     SO STIPULATED AND AGREED.




    Cou    el    or Plaintiffs      Cou   el for Defendant,'$                ·r
     l(~"Y       '{)Gt OwtJl,(€        (J"o ,v~Tl/riJJ    11. W/Nto R':
     Dated:
          'l)ec Vvibu 31 ;;;,014
                                     Dated~    DG<.. 3         I   '"2l) /   I
     SO ORDERED.




Dated:      New York, New York
            MONTH, DAY, YEAR
                /-;2- ,- /°J
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK·
------------------------------------x
DIESEL S.p.A.; and DIESEL U.S.A.,
INC.


                                     Plaintiffs,                     19-Civ-9308 (JSR)
        -    V       -
                                                                      Non-Disclosure
DIESEL POWER GEAR, LLC                                                Agreement


                                Defendants.
------------------------------------x

        I,                                                    acknowledge      that    I   have     read
             ---------------
and understand the Protective Order in this action governing the

non-disclosure of those portions of Discovery Material that have

been designated as Confidential or Confidential - Attorneys' Eyes

Only.            I       agree      that    I   will   not disclose         such Confidential or

Confidential - Attorneys' Eyes Only Discovery Material to anyone

other        than             for   purposes      of   this    litigation      and    that     at     the

conclusion                of        the    litigation     I    will     return       all   discovery

information to the party or attorney from whom I received it.                                          By

acknowledging                   these      obligations       under    the   Protective       Order,     I

understand that I am submitting myself to the jurisdiction of the

United States                   District Court         for    the Southern District of New

York for the purpose of any issue or dispute arising hereunder

and     that             my    willful      violation    of     any    term   of   the     Protective

Order could subject me to punishment for contempt of Court.


Dated:
